DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Desenna et al, US 2002/0132746.
Desenna et al teach an effervescent tablet for use in cleaning toilet bowls (see abstract).  An example of such a composition comprises citric acid (effervescent activator), sodium bicarbonate (effervescent agent), polyethylene glycol (fibrous structure), and alpha olefin sulfonate (foaming surfactant) (¶28, table 1).  With respect to claims 4 and 6-8, these are optional components.  With respect to claims 16-19, these toilet bowl cleaners are designed to be deposited in the bowl, and disintegrate with foaming to clean the bowl.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1, 3-9, 11 and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Woolman et al, WO 2008/020246.
Woolman et al teach a unit dose composition for cleaning toilet bowls (see abstract).  An example of such a composition comprises citric acid (effervescent activator), sodium bicarbonate (effervescent agent), perfume, and nonionic surfactant (foaming surfactant), wherein the composition is enclosed in a polyvinyl alcohol pouch (fibrous structure) (page 15, granule composition 1).  With respect to claims 4 and 6-8, these are optional components.  With respect to claims 16-19, these toilet bowl cleaners are designed to be deposited in the bowl, and disintegrate with foaming to clean the bowl.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-9, 11-14, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Pounds et al, US 7,595,290.
Pounds et al teach a water-soluble pouch containing a laundry or dishwashing composition (see abstract).  An example of such a composition comprises citric acid (effervescent activator), sodium carbonate (effervescent agent), alkyl benzene sulfonate (foaming surfactant), soil release polymer, perfume, zeolite, sodium percarbonate, and enzyme (col. 14, example 3F).  With respect to claims 4 and 6-8, these are optional components.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-10, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Quellet et al, US 2005/0250667.
Quellet et al teach an effervescent granular composition comprising citric acid (effervescent activator), sodium bicarbonate (effervescent agent), polyethylene glycol (fibrous structure), and sodium lauryl sulfate (foaming surfactant), wherein these compositions are placed in polyvinyl alcohol pouch (¶43 and 47).  With respect to claims 4 and 6-8, these are optional components.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1, 3-8, 10, 11, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Caswell et al, US 2010/0115708.
Caswell et al teach a compacted effervescent article comprising citric acid (effervescent activator), sodium carbonate (effervescent agent), polyethylene glycol (fibrous structure), perfume, zeolite, and nonionic surfactant (foaming surfactant) (¶570, example XIX).  With respect to claims 4 and 6-8, these are optional components.  With respect to claim 19, these compositions are added to a washing machine, allowed to disintegrate, and cleans garments.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-9, 11, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al, US 8,754,022.
Zhang et al teach an effervescent garbage disposal cleaner comprising citric acid (effervescent activator), sodium bicarbonate (effervescent agent), sodium lauryl sulfate (foaming surfactant), and fragrance, wherein these compositions are placed in a polyvinyl alcohol pouch (col. 11, composition A).  With respect to claims 4 and 6-8, these are optional components.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-9, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Cowan et al, US 2003/0080150.
Cowan et al teach an effervescent personal care composition comprising citric acid (effervescent activator), sodium bicarbonate (effervescent agent), sodium lauryl sulfate (foaming surfactant), and fragrance, wherein these compositions are placed in a polyvinyl alcohol pouch (¶29, example).  With respect to claims 4 and 6-8, these are optional components.  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desenna et al, US 2002/0132746.
Desenna et al are relied upon as set forth above.  The reference does not specify how long the composition should remain in the toilet before flushing.  Persons of skill in the art, and consumers alike, understand that no cleaning composition works instantaneously, and the composition must remain in contact with the target surface for a period of time, particularly in the case of stubborn soils.  Add to that the fact that it takes time for the product to dissolve, and the examiner maintains 30 minutes or longer is an obvious interval of time to wait for a toilet cleaner to be optimally effective.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that effervescent compositions are very common in the art, and polyvinyl alcohol pouches are common delivery systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761